West, J.
Dissenting.
The consideration of the assignments in this case depends upon whether all of the evidence is contained in. the bill of exceptions. The trial judge certifies that it does contain all the evidence, but certain deeds and plats recited in the bill of exceptions to have been offered and admitted in evidence are not incorporated in the bill of exceptions nor physically attached to and made a part of it or so designated as that their identity is unmistakable. There are, however, in the record copies of deeds corresponding in parties and dates to the recitals in the bill of exceptions and plats bearing file marks such as “Plaintiff’s Exhibit ‘A’ Filed in evidence April 6, 1922.’’ If these documents are not so referred to in the bill of exceptions and so designated that they may with reasonable certainty be identified, they cannot be regarded as a part of the bill of exceptions. Florida Land Inv. Co. v. Williams, 83 Fla. 251, 91 South. Rep. 177; Steele v. State, 85 Fla. 57, 95 South. Rep. 299; F. E. C. Ry. Co. v. Buckles, 85 Fla. 416, 96 South. Rep. 397. There is nothing on the documents themselves to indicate that they are part of the bill of exceptions in this ease,- nor is there anything in the bill of- exceptions itself or elsewhere in the record to indicate that they were a part -of the bill of exceptions which was presented to and authenticated by the trial court. In the directions of the plaintiff in error to the Clerk of the Circuit Court for making' up the transcript of the record these documents are enumerated as if they were separate .from-the bill of exceptions.
*371With, respect to plaintiff’s exhibit “A” the bill of exceptions contains the following recital: “Counsel for plaintiff offers in evidence certified copy of deed from the Florida Highlands Company to Jessie C. Persinger, dated June 30, 1914. There being no objection to same, said deed is filed in evidence as Plaintiff’s Exhibit ‘A.’ There is copied in the record, not in the bill of exceptions, a deed of this description bearing the following file mark: “Plaintiff’s Exhibit ‘A’ filed in evidence April 6, 1922. J. D. Raulerson, Clerk Circuit Court.” There is nothing on this deed itself to indicate in what proceeding it was filed, nor that it was presented to the trial judge along with the bill of exceptions, nor is it attached as an exhibit or authenticated in any way whatever as a part of the bill of exceptions in this cause.
The bill of exceptions contains like recitals about other deeds referred to as exhibits, and deeds similarly endorsed but not authenticated by the trial judge or identified as a part of the bill of exceptions are contained in the record but not in the bill of exceptions.
As to plaintiff’s Exhibit “C” the bill of exceptions contains the following recital: “Counsel for plaintiff offers the above referred to diagram in evidence. There being no objection, same was filed in evidence as plaintiff’s Exhibit ‘C.’ ” There is in the record, not in the bill of exceptions, a plat bearing the following file mark: “Plff. Ex. ‘C’ Filed in evidence April 6, 1922. J. D. Raulerson, Clerk. ’ ’ There is nothing on this plat to indicate in what proceeding it was filed, nor that it was presented to the trial judge along with the bill of exceptions, nor is it attached as an exhibit or authenticated in any way whatever as a part of the bill of exceptions in this case.
The bill of exceptions contains like recitals about other plats referred to as exhibits, and plats similarly endorsed *372but not-authenticated by the trial judge or identified as a part of the bill of exceptions are contained in the record but not in the bill of exceptions.
Defendant’s Exhibit “E” which, according to a recital in the bill of exceptions, is a sketch or plat prepared by the witness and offered in evidence, is not in the bill of exceptions nor in the record proper.
When a litigant in the preparation of his bill of exceptions elects not to incorporate in it documents which were offered and received in evidence, if he desires to have such documents considered as a part of the bill of exceptions by the Appellate Court, should not be required to do less than have such documents so referred to and described in the duly authenticated bill of exceptions that proof alvimde is not necessary to establish their identity and show that while detached from, they are in fact a part of the bill of exceptions, and. the reference and identity should be such that a stranger to the proceedings may easily assemble the several documents constituting the one instrument, namely, the bill of exceptions. The relationship or identity is not a matter that may rest in the knowledge or memory of an individual. The bill of exceptions is a part of a record, and if it consists of separate -documents they should be so tied together by reference and identifying marks that by referring to the documents themselves the bill of exceptions and all its parts may be identified by one not familiar with the proceedings.
In view of the foregoing, it seems to me that the contents and verity of the bill of exceptions in this case are not such as to justify a reversal of the judgment upon the ground that the verdict is not sustained by the evidence.
Ellis, J., concurs in this dissent.